***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    DANA BERGER v. GUY DEUTERMANN ET AL.
                  (AC 42522)
                         Keller, Elgo and Lavery, Js.

                                   Syllabus

The plaintiff sought to recover damages for breach of contract in connection
   with the purchase of certain real property owned by the defendants.
   Following a trial to the court, the trial court rendered judgment for the
   defendants. On appeal to this court, the plaintiff made numerous claims,
   including that the trial court’s findings throughout the trial were based
   on fraudulent misrepresentations that the defendants presented as fac-
   tual trial exhibits and were further supported by false testimony. Held
   that the plaintiff failed to provide an adequate record that would enable
   this court to review her claims on appeal; the plaintiff filed a form
   pursuant to the rules of practice (§§ 63-4 (a) and 63-8 (a)) in which she
   noted that she would not be ordering transcripts from the trial and, in
   the absence of the transcripts, this court could not evaluate the plaintiff’s
   arguments in support of her appellate claims without resorting to specu-
   lation.
           Argued February 10—officially released May 26, 2020

                             Procedural History

   Action to recover damages for, inter alia, the defen-
dants’ alleged breach of contract, and for other relief,
brought to the Superior Court in the judicial district of
New London where the defendants filed a counterclaim;
thereafter, the case was tried to the court, Knox, J.;
judgment for the defendants on the complaint and in
part for the plaintiff on the counterclaim, and the plain-
tiff appealed to this court. Affirmed.
  Dana Berger,               self-represented,           the      appellant
(plaintiff).
  Lloyd L.             Langhammer,              for      the      appellees
(defendants).
                          Opinion

   PER CURIAM. In this breach of contract action in
connection with the attempted sale of real property by
the defendants, Guy Deutermann and Diane Deuter-
mann, the self-represented plaintiff, Dana Berger,
appeals from the judgment of the trial court rendered
in favor of the defendants on all counts of her complaint.
She contends that the court (1) failed to recognize the
defendants’ fraudulent misrepresentations in trial
exhibits, (2) improperly concluded that the roof of the
property was properly installed, (3) failed to consider
Diane Deutermann’s answers to certain interrogatories
that conflicted with Guy Deutermann’s testimony, (4)
improperly concluded that Guy Deutermann acted
under an honestly held claim of right in retaining the
plaintiff’s deposit funds, and (5) improperly concluded
that she failed to close on the purchase of the property
and that the defendants rightfully retained her $12,000
deposit pursuant to the parties’ agreement. We decline
to reach the merits of the plaintiff’s appeal due to an
inadequate record. Accordingly, we affirm the judgment
of the trial court.
   The following facts, as found by the trial court, are
relevant to the resolution of this appeal. On June 23,
2016, the parties entered into a purchase and sale agree-
ment for a residential property at 5 Dunns Lane in Old
Lyme (property). In accordance with General Statutes
§ 20-327b, the defendant sellers completed a residential
property condition disclosure report, which indicated
that the house was thirty-nine years old, with an oil
generated heating system, central air, well water, ten
year old roof with asphalt shingles, and fiberglass insu-
lation. No further disclosures were made. Thereafter,
the plaintiff hired Tiger Home & Building Inspections
Group, Inc., to prepare an inspection report for the
property, which was completed on June 27, 2016. The
report indicated that multiple locations of the house
were in need of repair, including: (1) a portion of the
roof containing growth accumulation and discoloration
that needed to be replaced, (2) a gap in the foundation
of the garage floor, and (3) the chimney needed to
be cleaned.
   As a result of the inspection, the parties agreed to
an inspection resolution addendum in July, 2016. The
addendum set forth resolutions to the issues stated in
the inspection report: ‘‘Issue 1: Roof . . . . Resolution:
The [s]eller will pay [$8800] to re-roof affected portions,
per the attached [p]roposal from Cris Construction, LLC
. . . . Issue 2: Garage Foundation and Garage Floor
. . . . Resolution: . . . The [s]ellers will, at [s]ellers’
expense, have a licensed contractor . . . fill all the
exterior and interior cracks/gaps in the garage founda-
tion walls and the garage floor with concrete or bonding
agent as appropriate. . . . Issue 3: Fireplace . . . .
Resolution: The [s]eller will, at [sellers’] expense, have
a licensed chimney sweep/inspector: (a) clean and
inspect the chimney and fireplace; (b) provide a written
inspection that will be provided to the [b]uyer two (2)
weeks prior to closing; (c) attempt to locate a clean-
out portal, or confirm that there is none.’’1
   The plaintiff claims that the defendants’ failure to
address, to her satisfaction, the issues set forth in the
addendum constitutes a breach of contract by the defen-
dants. As a result, she commenced this action. On March
29, 2018, the plaintiff filed a request for leave to amend
her complaint along with the proposed amended com-
plaint, which the court granted on April 25, 2018. In the
amended complaint, she asserted that the defendants
breached the contract by ‘‘(a) [n]ot hiring Cris Construc-
tion, LLC, to perform the roof work as agreed, but rather
someone else, who then failed to adhere to the shingle
manufacturer’s installation instructions when per-
forming the work; (b) [n]ot having the chimney cleaned
of creosote as agreed, but rather simply having the
fireplace ‘broom swept’; [and] (c) [n]ot hiring a licensed
contractor as agreed to repair the garage foundation
walls and floor, affix molding or siding, but rather
attempting to perform those repairs personally.’’ The
amended complaint also included one count of neg-
ligent misrepresentation as to both defendants, six
counts of fraudulent misrepresentation as to Guy Deut-
ermann, and one count of civil theft as to Guy Deuter-
mann pursuant to General Statutes § 52-564. The defen-
dants filed an answer and counterclaim, asserting that
the plaintiff breached her obligations under the contract
by (1) failing to accept the completed, reparative work,
(2) failing to comply with the time limits and notice
provisions of the contract, and (3) refusing to close on
the purchase price of the property.
   On November 6 through 8, 2018, the trial court heard
argument and testimony. Thereafter, on January 7, 2019,
the court issued its memorandum of decision rendering
judgment for the defendants on all counts of the plain-
tiff’s complaint and partially for the defendants on their
counterclaim.2 This appeal followed. Additional facts
and procedural history will be set forth as necessary.
   Our analysis of this appeal begins and ends with our
consideration of the adequacy of the record provided
by the plaintiff. After examining the record provided
to us, we conclude that the plaintiff has failed to provide
an adequate record that would enable our review of
her claims on appeal. In the present case, the trial
occurred over three days. The plaintiff contends in her
brief that the court’s findings throughout trial were
based on ‘‘fraudulent misrepresentation[s] which the
defendants presented as factual trial exhibits, and
[were] further supported by false testimony.’’ On Febru-
ary 4, 2019, however, she submitted a JD-ES-38 form
pursuant to Practice Book §§ 63-4 (a)3 and 63-8 (a),4
on which she noted that she would not be ordering
transcripts from the three day trial. In the absence of
the transcripts, we cannot evaluate the plaintiff’s argu-
ments in support of her appellate claims without
resorting to speculation. See, e.g., Vasquez v. Rocco,
267 Conn. 59, 71–73, 836 A.2d 1158 (2003) (concluding
that plaintiff failed to provide adequate record regarding
whether trial court’s ruling precluding plaintiff from
adducing certain evidence on cross-examination was
harmful). As such, we decline to review the plaintiff’s
claims. See Buehler v. Buehler, 175 Conn. App. 375,
382, 167 A.3d 1108 (2017) (this court would not surmise,
speculate, or guess at factual predicate for trial court’s
rulings and declined to review appellate claim when
defendant failed to provide complete record of trial
court proceedings); Calo-Turner v. Turner, 83 Conn.
App. 53, 56–57, 847 A.2d 1085 (2004) (same); see gener-
ally Rice v. Housing Authority, 129 Conn. App. 614,
617–19, 20 A.3d 1270 (2011) (this court unable to deter-
mine whether evidence supported plaintiff’s arguments
regarding granting of motion to set aside verdict when
no transcripts had been filed).
    Practice Book § 61-10 (a) provides: ‘‘It is the responsi-
bility of the appellant to provide an adequate record
for review. The appellant shall determine whether the
entire record is complete, correct and otherwise per-
fected for presentation on appeal.’’ ‘‘This court does
not presume error on the part of the trial court; error
must be demonstrated by an appellant on the basis of an
adequate record.’’ (Internal quotation marks omitted.)
Lucarelli v. Freedom of Information Commission, 136
Conn. App. 405, 410, 46 A.3d 937, cert. denied, 307 Conn.
907, 53 A.3d 222 (2012). ‘‘The general purpose of [the
relevant] rules of practice . . . [requiring the appellant
to provide a sufficient record] is to ensure that there
is a trial court record that is adequate for an informed
appellate review of the various claims presented by the
parties.’’ (Internal quotation marks omitted.) Buehler
v. Buehler, supra, 175 Conn. App. 382. ‘‘[A]n appellate
tribunal cannot render a decision without first fully
understanding the disposition being appealed. . . .
Our role is not to guess at possibilities, but to review
claims based on a complete factual record . . . . With-
out the necessary factual and legal conclusions . . .
any decision made by us respecting [the claims raised
on appeal] would be entirely speculative.’’ (Internal quo-
tation marks omitted.) Cianbro Corp. v. National East-
ern Corp., 102 Conn. App. 61, 72, 924 A.2d 160 (2007).
‘‘If an appellant fails to provide an adequate record,
this court may decline to review the appellant’s claim.’’
Federal National Mortgage Assn. v. Buhl, 186 Conn.
App. 743, 753, 201 A.3d 485 (2018), cert. denied, 331
Conn. 906, 202 A.3d 1022 (2019). ‘‘[A]lthough we afford
self-represented parties some latitude, the right of self-
representation provides no attendant license not to
comply with relevant rules of procedural and substan-
tive law.’’ (Internal quotation marks omitted.) Lucarelli
v. Freedom of Information Commission, supra, 410.
      The judgment is affirmed.
  1
     The inspection resolution addendum also included (1) the removal of a
dead-ended wire in the basement rafters, (2) the servicing of the home’s
heating system to seal the boiler flue joint to the chimney, and (3) the
removal of a wooden shed from the back of the property. The defendants
and their contractors timely addressed each of these additional items; they
are not pertinent to this appeal.
   2
     The court held that the defendants rightfully retained the plaintiff’s
$12,000 deposit. In reference to the defendants’ counterclaim, which asserted
that the plaintiff was in default by refusing to close on the purchase price
of the property, the court stated: ‘‘The court does not find a wrongful
withholding of the deposit. Rather, the defendant was acting under an hon-
estly held claim of right to the funds pursuant to the parties’ agreement and
based on the buyer’s default by her failure to close on the property.
                                      ***
   ‘‘The court finds . . . that the plaintiff failed to close on the purchase of
the property and is in default and the [defendants] rightfully retained the
$12,000 deposit, pursuant to the terms of the agreement.’’ Thereafter, the
court ruled in favor of the plaintiff in regard to the defendants’ request for
attorney’s fees. We, therefore, conclude that the judgment file issued on
July 8, 2019, in which the court stated that it ‘‘entered judgment . . . for
the plaintiff on the defendants’ counterclaim,’’ was a scrivener’s error.
   3
     Practice Book § 63-4 (a) provides in relevant part: ‘‘Within ten days of
filing an appeal, the appellant shall also file with the appellate clerk . . .
(2) A certificate stating that no transcript is deemed necessary, or a copy
of the transcript order acknowledgement form (JD-ES-38) with section I
thereof completed, filed with the official reporter pursuant to Section 63-
8. . . .’’
   4
     Practice Book § 63-8 (a) provides in relevant part: ‘‘On or before the
date of the filing of the Section 63-4 papers, the appellant shall, subject to
Section 63-6 or 63-7 if applicable, order, using form JD-ES-38 . . . a tran-
script of the parts of the proceedings not already on file which the appellant
deems necessary for the proper presentation of the appeal. . . .’’